     Case 2:20-cr-00055-MLCF-KWR Document 164 Filed 07/26/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                         CRIMINAL NO. 20-55
 VERSUS                                                           SECTION: “F” (4)
 JASON R. WILLIAMS                                                VIOLATION:
 NICOLE E. BURDETT                                                18 USC § 371
                                                                  26 USC § 7206 (2)
                                                                  31 USC § 5331 and 5322



                    NOTICE OF TRIAL AND PRE-TRIAL CONFERENCE
                                (Previously set for 11/1/2021)


Take Notice that this criminal case has been set for a JURY TRIAL on JANUARY 24, 2022 at 9:00

a.m. before Judge Martin L. C. Feldman, Federal Courthouse Building, 500 Poydras Street, Courtroom

C-551, New Orleans, LA 70130. A FINAL PRE-TRIAL CONFERENCE will be held on January 6, 2022

at 1:45 p.m.

    IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE
AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.



Date: July 26, 2021                               CAROL L. MICHEL, CLERK

                                                  by: Cherie Stouder, Deputy Clerk
TO:
Jason R. Williams (Bond)
                                                  AUSA (Lafayette): Kelly Uebinger, T.A.
COUNSEL FOR DEFENDANT:                                              David J. Ayo
   William P. Gibbens
   Lisa M. Wayne                                  U.S. Marshal

TO:                                               U.S. Probation & Pre-Trial Services Unit
Nicole E. Burdett (Bond)

COUNSEL FOR DEFENDANT:                            INTERPRETER: None
  Michael Magner, CJA
  Avery Pardee, CJA                               If you change address,
                                                  notify clerk of court
                                                  by phone, 504-589-7683
